Case 0:20-cr-60072-WPD Document 7 Entered on FLSD Docket 03/10/2020 Page 1 of DD
                                                                              5


                            U NITED STA TE S D ISTR ICT C O U R T                     Mar 10, 2020
                            SO UTH ERN DISTRICT OF FLORIDA

             20-60072-CR-DIMITROULEAS/SNOW
                   CA SE N O .
                             18U.S.C.jj2252(a)(4)(B)& (b)(2)

U NITED STA TES O F A M ER ICA

VS.

VINH SANH NGUYEN,

              D efendant.
                                      /


                                          IN DIC TM EN T

       The Grand Jtlry chargesthat:

       From on oraboutJuly 23,2019,and continuing tmtilon orabout September 24,2019,in
                                                                .'   '

Broward County,in the Southern DistrictofFlorida,and elsewher:'
                                                              ,the defendant,

                                   V IN H SA N H N G U YEN ,

did knowingly possess and access with intentto view m atterthathad been stored on a Snm stm g

GalaxycellularphoneandonaGoogleDrivefolderofuseraccotmtvncuyennss@ cmail.com,which
containedanyvisualdepictionthathadbeen shippedandtrankportedusinganymeansandfacility(jf
interstate and foreign comm erce,and in and affectihg interstate and foreign com merce,and which

wasprodused usingm aterialswhich havebeen so shipped and transported,by any means,including

by com puter,andtheproduction ofsuch visualdepiction having involvedtheuseofam inorengaged

in sexually explicitconduct,asdefinedin Title 18,United StatesCode,Section 2256(2),and such
visual depiction w as of such conduct, in violation of Title 18, United States Code, Sectionj

2252(a)(4)(B)and(b)(2).
Case 0:20-cr-60072-WPD Document 7 Entered on FLSD Docket 03/10/2020 Page 2 of 5


       Pursuantto Title 18,United StatesCode,Seçtion 2252(b)(2),itisfurtheralleged thatsuch
visualdepiction involved aprepubescentm inororaminorz
                                                    w ho hadnotattained twelveyearsofage.

                              FO R FEITUR E A LLEG A TIO N S

              The allegations of this Indictm ent are re-alleged and, by tllis reference, fully

incorporatedherein forthepurpose ofalleging forfeituresto theUrlited StatesofAm erica ofcertain

property in wllich the defendant,VINH SANH NGUYEN,hasan interest.

              Upon conviction of a violation of Title 18,United States Code,Section 2252,as

alleged in thisIndictm ent,thedefendant,VINH SANH NGUYEN,shallforfeitto theUnited States

a11ofhisintçrestin thefollowingproperty pursuantto Title 18,United StatesCode,Section 2253:
                                            k

              (a)anyvisualdepictionofaminorengagedinsexuallyexplicitconduct,andanybook,
m agazine,periodical,flm ,videotape,orothermatterwhich containsany suchvisualdepiction,which

wasproduced,transported,m ailed,shipped orreceived in violation ofChapter110 ofTitle18,United

StatesCode;

              (b)anyproperty,realorpersonal,constitm ing ortraceableto grossprofksorother
proceedswllich thedefendantsobtainedfrom such violation;and

              (c)anyproperty,realorpersonal,usedorintendedtobeusedtocommitortopromote
thecomm ission ofsuch violation.

              The property which is subjectto forfeittlre includes,butisnotlimited to one the
Sam sung Galaxy A 10 cellularphone,m odel:SM -AIOZU .

      A11ptlrsuanttoTitle 18,United StatesCode,Section 2253 andtheproceduressetforth at
Case 0:20-cr-60072-WPD Document 7 Entered on FLSD Docket 03/10/2020 Page 3 of 5


    Titie21,UnitedStatesCode,Section853,asmadeappiicableby 18U.S.C.j2253(19.

                                              i
                                               A TRUE BILL
                                               y                           >
                                                                           k
                                                                           E
                                                                           -
                                                                           ,

'                                              6       PCR SCX   X
         c''e                        t


         RIANA F AIiD ORSHAN
    UN ITED STA TES        TORN EY
     .             $
                       '
                                         k

      . ATHE     E OON TZ
    SPECIAL A SSISTA N T U N ITED STA TES A TTORN EY
 Case 0:20-cr-60072-WPD Document 7 Entered
                         UM TED STATES      on FLSD
                                       DISTRICT     Docket 03/10/2020 Page 4 of 5
                                                 COURT
                         SOUTH ERN DISTR ICT OF FLOR D A

UNITED STATES OF AM ERICA                               CASE NO.
VS.
                                                        CERTIFICATE OF TRTAI,A TTORNEY R
VINH SANH NG UYEN,
                                 Defendant.
                                                      / Superseding CaseInfùrm ation:

CourtDivision:(SelectOne)                               New Defendantts)              Yes     X No
                                                        N umberofN ew Defendants
       M iam i            Key W est                     Totalnumberofcounts
       FTL X              W PB            FTP
       Idohereby certifythat:
       1.     Ihavecarefullyconsideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofprobable
              witnessesandthelegalcomplexitiesoftheIndictmenW nformation attachedhereto.
       2.       Iam awarethattheinformation supplied on thisstatementwillberelied upon by theJudgesofthisCourtin
                settingtheircalendarsandschedulingcriminaltrialsunderthemandateoftheSpeedyTrialAct,Title28U.S.C.
                Section 3161.      '

       3.       lnterpreter:     (YesorNo)       NO
                Listlanguageand/ordialect
       4.       Thiscasewilltake          3-    daysforthepartiestotry.
       5.       Pleasecheck appropriatecategory andtypeofoffenselisted below:
                (Checkonl
                        yone)                                    (Checkonlyone)
       I        0 to 5days            X                 Petty
       11       6 to 10days                             M inor
       III      11 to 20days                                     M isdem .
       IV       21 to 60days                                     Felony           X
       V        61daysand over
       6.       HasthiscasebeenpreviouslyfiledinthisDistrictCotu't?          No       (YesorNo)
       Ifyes:                                          .
       Judge:                                         CaseN o.
                   (Attachcopyofdispositiyeorder)
       Hasacomplaintbeenfiledinthismatter?      Yes (YesorNo)
       Ifyes:
       MagistrateCaseNo.                        20-mj-0610I-LSS
       Related M iscellaneousnllmbers:
       Defendantts)irlfederalcustodyasof
       Defendantts)instatecustodyasof                                                             -
       Rule20 9om theDistrictof
       Isthisapotentialdeathpenaltycase?         No         (YesorNo)
                Doesthiscase originatefrom amatterpending in theNorthern Region oftheU.S.Attorney'sOffice priorto
                October14,2003?         Yes       X No

       8.       Doesthiscase originate from amagvrpending in the CentralRe ion ofthe U.S.Attorney'sOftice pïiorfo
                September1,2007?                Yes         X      o

                                                         D( .


                                                        C              K OONTZ
                                                        AS
                                                        C  SISTANTLRWTED STATESATTORNEY
                                                         oud N um berA 5501929
PenaltySheetts)attached
  Case 0:20-cr-60072-WPD Document 7 Entered on FLSD Docket 03/10/2020 Page 5 of 5



                                UM TED STATES DISTRICT COURT
                                SOUTM RN DISTRICT OF FLORIDA

                                                PENA LTY SH EET



Defendant'sNam e:VINH SA NH NGUYEN                       Case N o:

Couilt: 1

Posséssion ofCllild Pom or aphv

18U.S.C.ii2252(a)(4)(B)and (b1(2)
*M ax.Penalty:Twenty(20)years'impdsonment;$1,000,000tine;5yearstolifeofsupervisedrelease.
                  '
                                            t


Cotm t:




*M ax.Penalty:

Cotm t:




*M ax.Penalty:

Cotm t:




*M ax.Penalty:
*Refers cnly tc possible term of incarceration, dnes not include pnssible fineà, restitution. special assessments,
parnle terms nr forfeitures that may be applicable.
